Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Office of the Chief Accountant Securities & Exchange Commission treet, NE Washington D.C. 20549 Gentlemen, We have read the statements included under Item 4.01, Changes in Registrants Certifying Accountant, in the Form 8-K dated February 09, 2010, of ACL Semiconductors, Inc. (the Company) to be filed with the Securities and Exchange Commission and we are in agreement with the statements therein insofar as they relate to our firm. We are not in a position to agree or disagree with the statements in Item 4.01 regarding the engagement of Messrs. Albert Wong & Co. as the new independent registered public accounting firm. /s/ JTC Fair Song CPA Firm JTC Fair Song CPA Firm CERTIFIED PUBLIC ACCOUNTANTS Shenzhen, China February 09, 2010 Shenzhen Head Office: Tel.: (86 755) 829 23750 Fax: (86 755) 829 23761 Email: info@jtcfairsong.com
